United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3388
                                   ___________

Wayne Allen Bauer,                       *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Joe Powell, Deputy Sheriff for Benton * Western District of Arkansas.
County, Arkansas, in his official and    *
individual capacities,                   * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                             Submitted: December 6, 2006
                                Filed: December 14, 2006
                                 ___________

Before MURPHY, BYE and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Wayne Allen Bauer appeals from the district court’s1 grant of summary
judgment in favor of Joe Powell in this 42 U.S.C. § 1983 action. Bauer claimed that
Powell, a patrol officer for Benton County, Arkansas, violated Bauer’s civil rights by
causing his probable cause hearing to be unreasonably delayed following his arrest.


      1
      The Honorable Beverly Stites-Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
Having carefully reviewed the record de novo, see Jacob-Mua v. Veneman, 289 F.3d
517, 520 (8th Cir. 2002), we find the district court’s analysis to be correct, thorough,
and well-reasoned. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-